Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al Pat No. 9,742,082 B1) hereinafter Ku et al
Ku et al teach a. a connection structure of an electronic component (30) in fig. 3, wherein the connection structure of the electronic component i30) comprising:
a circuit substrate {20) having a through-hole (21);
 electronic component (30) having at least one connection wire (31), and each connection wire (31) having a first end connected to the electronic component (30) and a second end being opposite to the first end and having a conductive plate (32) disposed on the second end;
a supporting post {11) disposed on a base body {101) and configured to support the connection wire (31);
a containing element (top surface of 11) formed on the supporting post (11) and configured to provide a containing space (for receiving and holding insulating connector (50);
an insulated connector (50’) contained in the containing space, and the insulated connector (50’) having a positioning part (thread 511) ln fig. 4;
a connector (40) having a first connecting part/protrusion (42) and a second connecting part (thread 421), and the first connecting part/protrusion (42) connected to the positioning part (511) to clip the fixed terminal (32); and
a locking element/fastener (60) having a locking part (thread of the screw), and the locking part (thread) connected to the second connecting part (41) to lock on the circuit substrate {20).

Ku et al also teach a screw nut (50) attached to and held by a support post (11). A connector (40) with a screw on one side fixes the inductor cable (31) through its cable shoe (32) to the screw nut (50), The printed circuit board (20) is fixed to the other side of the spacer (40) through a screw (60).
	It would have been obvious to insert a metallic shielding plate or case cover between the printed circuit board (20) and the inductor (30) because a POSITA obviously would attempt to limit electromagnetic interference and reduce noise. As further applied to Claims 2-9 and 11-15 Ku et al teach a screw nut (50) attached to and held by a support post (11). A spacer (40) with a screw on one side fixes the inductor cable (31) through it cable shoe (32) to the screw nut ((50). The printed circuit board (20) is therefore fixed to the other side of the spacer (40) through a screw (60).  The limitations recited in Claims 2-9 therefore are held to have been obvious in view of Ku et al since a POSITA would have been able to construct a connection structure which has all to the limitations recited in all of the Claims 2-9 and 11-15  
positioning part is a concave structure, the first connecting part is a convex structure, the second connecting part is a concave structure and the locking part is a convex structure (Cf. e.g. Fig. 4) and therefore the limitations recited in said Claims 2 are held to have been obvious in view of Ku et al.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ku et al in view of Kano et al (Japan Pat. No.2014-072926,A); hereinafter Kano et al.
Kano et al teach a power conversion unit (1) which includes a plurality of switch elements (24) that convert DC power into AC power, a control circuit (14) that controls the operation of the plurality of switch elements (24) and a metal plate member (16) interposed between the power conversion unit (1) and the control circuit (14) and including a portion so that an end portion protrudes toward the power conversion unit side and a cable connecting the plurality of switch elements (24) and a control circuit (14) through a portion of the plate member. The plurality of switch elements (24) and the plate member (16) are commonly connected to a ground potential. (Cf. abstract).  It would have been obvious to combine the two teachings and dispose the metal plate (16) between the circuit substrate and the connection wire so that EMI noise would be abated/lessened.
	Inasmuch as this office Action is a non-Final Office Action that is based on newly discovered and more relevant Prior Art it would lack a meaningful purpose or provide any useful value to respond to applicant’s REMARKS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729